Title: To James Madison from John Armstrong, Jr., 24 November 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 24 Nov. 1808.

I had the honor in a note of the 24th. ultimo to communicate the terms on which it was understood here, that a general pacification of European quarrels might be effected.
Since the date of that communication an answer has been received from Great Britain expressive of a desire for peace, but declining to act on the propositions made to her, untill She had consulted her allies.
The Emperor’s reply to this answer, reached this city on the 10 inst. and was probably forwarded to England the Same day.  It is conjectured, that he has confined himself to the preliminary question, Who are the Allies whom Great Britain wishes to consult?  Should the existing Governments of Spain & Portugal be considered Such, (and that they will be So considered cannot I think be doubted), there is an end of negociation on the part of France.
Whether, in this event, the ties of the two Emperors will be sufficiently Strong to keep them together, is at least doubtful.  On the one hand, it is difficult to See on what principles, either of policy or Justice, Russia’s can make the change of dynasty in Spain a Sine qua non of peace with England, and on the other, it must be admitted, that a Separate peace between that Power and Russia, could Scarcely fail to involve the latter in a new quarrel with France.  The course therefore rendered more probable, by the circumstances of the moment, & the character of Alexander, is that of Simulated hostility to England; a half way policy which, while it has the appearance of making common cause with France, really promotes the views of her Rival & enemy.  What a proof of the vassalage of Europe when a power, like Russia, feels herself obliged thus to hypocrise in her conduct towards her neibors!
In the note above mentioned of the 24th. ulto. I Stated, that my discussions with Mr. de Champagny had been renewed.  Unfortunately however, like many of their predecessors, they have produced only delay & disappointment.  "With the best wishes and even the Kindest intentions towards the United States, the Emperor had not leisure to examine the new points Submitted to him."  Such was the Substance of the answer given, and certainly nothing could be better imagined for putting an end to discussion generally.
The documents enclosed from page 5 to page 10, will Shew, that other written & verbal communications of His Majesty’s Ministers were, on this Point Sufficiently consistent, and that if the first was meer compliment, the last, was down right evasion
Numbers 17. and 18, having Some connexion with this Subject, I Send them also with the following explanation Viz:
Two or three days after Hayley’s return to Paris, the Minister of Marine Sent for him, and examined him with regard to the parties in America, their relative Strength, their partialities for, or irritation against France and England, and the means by which, in his opinion, the former might best conciliate them.  Of his answers I know nothing, excepting that they were Such as induced the Minister of Marine to Send him for a Second examination, to Mr. de Champagny.  This Minister gave him two audiences and then required from him a written Statement of what he had Said.  This Statement produced Mr. de Champagny’s note numbered 17.  Haley was at this moment obliged to go to Havre and by the time he got back to Paris the Minister had Set out for Germany.  On his return in October, the letter No. 18 was presented, but as I am told, no answer whatever has been given to it.  For this, there were perhaps two reasons; the one that Haly was found to be leaky and incapable of keeping his own Secret; and the other, that the Emperor, after his return from Erfurt, did not transact any business which was not connected with that of Spain.
Haley’s letter was written by an Irish Priest of the name of Ferris.  I need hardly Suggest, that these documents are intended only for the President & yourself.
Of the State of things in Spain, we Know little more than is published in the News papers.  The Campaign began on the  by an attempt on the part of the Spaniards to force the French line on the Ebro.  It was by no means wonderful that this attempt Should not have Succeeded, but it was certainly so, that it Should have been postponed untill it must necessarily fail.  Two battles have Since been fought, which have been equally blunders, Since the loss of two armies have been their immediate consequence.  One of these was called the army of Estremadura and was as we understand, commanded by Castanos.  The other was the army of Gallicia commanded by Blake  By dispersing the former, the Emperor opens a way to Madrid, and by beating the latter, he disengages his left and places his convoys and rear hors d’insulte.  On the whole, managed as the Campaign is likely to be, with the greatest talent on one Side and with very little on the other, and without the Smallest diversion on the part of any continental power in favor of Spain, it is not difficult to See that Bonaparte will fulfill his promises, Crown Joseph at Madrid & drive the English from lisbon.  Still however, as he has only feet and the English have wings, they may, (availing themselves of the peninsular form of Spain and of the inveteracy and domination of the Clergy) raise up another Vendée, which will long occupy his attention and resources, a State of things, not undesirable for the rest of the world.
Mr. Short, who arrived on the 15th. instant, and who delivered to me your letter of the 9th. of Sept, not wishing to have his appointment known here, it has accordingly been concealed.  But though this course has been adopted and is Still observed, in conformity to Mr. Short’s personal wishes, I did not think myself at liberty to Keep from the Russian Minister of foreign Relations (who is now here) the fact, that the President had determined to Send a Minister to Petersburg and that his arrival there might be Soon expected.  The Manner in which the Count received this intelligence, Shewed the propriety of giving it.  Besides expressions of the highest Satisfaction on his own part, as well as on that of his master, he immediately dispatched a Courier to Petersburg for the purpose of arresting or modifying the arrangements already taken, or about to be taken with regard to Mr. Diskoff’s departure for America; he wished, in particular, to be informed of the grade of public character, which the gentleman appointed, would bring with him, & added that "an Imperial Minister of equal rank, would be immediately appointed."  Nor did he Stop here: "ever Since I came into office" he Said, "I have been desirous of producing this effect; for in dissolving our commercial connexions with Great Britain, it became necessary to Seek Some other power in whom we might find a Substitute, and on looking round, I could See none but the United States who were at all competent to this object."  This is therefore the Man, as well as the moment, for our purposes.
The Tunisian flag has got an exemption from the penalties which attach to others in consequence of British visits.  This measure was taken on the representation of the Soapmakers of Marseilles, that "their manufactures must Stop, unless means were found for getting the usual Supply of oil from Tunis."  The policy of propitiating a new Emperor of the Turks, may also have entered into the motive.
I have mentioned in a former letter, the Ship John, and enclosed a representation from our Consul at Leghorn, which left no doubt but that She had Sailed in violation of the embargo law.  Mr. Appleton was very urgent with me for an authority to Seize this Ship and Cargo in behalf of the United States, but not Seeing any Jurisdiction competent to a legal decision here, I preferred the course indicated in my Letter, a copy of which (number 13) is herewith enclosed.  To this I Subjoin a Second letter from Mr. Appleton, two letters from Mr. Lee and one from Capt. Riley on Similar Subjects.
For another case, involving a considerable Sum of money (which I much fear the U. S. will lose), I beg leave to refer you to document 16.  The only efficient measure within my choice, was that of procuring the interposition of the police which, at the Sollicitation of Mr. Purviance, I adopted, and whether that measure, Strong as it is, will Secure the payment of the debt, is at least doubtful.  Degen is artful, and Knows how to entrench himself.
I have not heard from Mr. Erving for Several months Past.  He ceased to write to me, long before the communication with Madrid was obstructed, and Since Joseph’s retreat from that City in August last, there have been no means of communicating with it from Paris.
It was said here (but on what authority I cannot tell), that the pope’s Nuncio, the Russian Minister Strogonoff, & the Austrian and American Chargés des Affaires had assisted at Some Setting of Ceremony or of business of the Spanish Junta in Madrid.  However this may have been, Stroganoff retired early in September to Vittoria, and is now accredited to Joseph.  Whether the Austrian followed his example, I know not; but the presumption is on that Side and if So (as the Danish, Dutch and French Ministers withdrew with Joseph), there would now be left at Madrid, of the ancient corps, only the Pope’s Nuncio & Mr. Erving.
1st. December.
Having delayed closing my dispatch from Tuesday last till to day (Thursday) on account of Mr. Short’s letters, I am enabled to add the following report, that "the Emperor is now Sollicitous that a negociation with England Should go on: England having consented, that Joseph Shall be King of Spain, provided She can be accomodated in certain other points."  This Story is however put about with more ostentation than would, I think, be practised were it true.  An exchange of Couriers may have began, but probably with the Simple view of exciting Jealousy in the Spaniards.  Mr. Champagny remarked to day, that "the Emperor would soon be in Paris, much Sooner than he had expected."  With very high respect, I have the honor to be, Sir, Your most obedient & very humble Servant,

John Armstrong


Private.
Things are getting right.  The moral empire of the French arms is declining.  The resistance made by Spain, has nearly dissolved the spell.  Every one now sees that Russia & Austria may turn the scales, and (in this case) what they may do, they ought to do.  They ought at least to dictate a peace to Europe.  The latter has dared to open her ports to British commerce.  This is a symptom of regeneration.

